Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is the inclusion of the limitations reciting “a case having first and second parts configured to be sealed together in parallel…wherein the touch screen display is embedded in the first part of the case, and wherein the case is arranged to completely seal the portable device., wherein the first and second parts of the case are glued to each other using a permanent glue” which, in combination with the other recited features, is not taught singularly or in combination within the prior art.
The closest prior art (Crockett (US 5,419,626); Haskell et al. (US 2011/0031289); Prabhu et al. (US 2011/0285660); Lewis et al. (US 2015/0002449); Yeo (US 2009/0149156); Rangan (US 5,955,981); Mockarram-Dorri et al. (US 2010/0328223); Estlander (US 2008/0264956)) disclose of sealing a device with glue or mechanically (See the Final Rejection dated 17 November 2020 and also the newly cited Estlander reference (paragraph [0006]).). However, the closest prior art fails to teach and/or suggest the specifically claimed features as highlighted above (In particular and for example, Estlander, in fact, teaches of the ability of disassembly of the device for repair purposes, meaning the glue is not permanent.).  See also applicant’s arguments on pages 5-6 of the response filed 17 February 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 March 2021